Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          15-DEC-2021
                                          10:06 AM
                                          Dkt. 86 OGMR

     NOS. CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
               CAAP-XX-XXXXXXX, AND CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                        NO. CAAP-XX-XXXXXXX
                       IN THE INTEREST OF LI
                        (FC-S NO. 18-00034)


                         NO. CAAP-XX-XXXXXXX
              IN THE MATTER OF THE GUARDIANSHIP OF LI
                        (FC-G NO. 18-1-6221)


                         NO. CAAP-XX-XXXXXXX
              IN THE MATTER OF THE GUARDIANSHIP OF LI
                        (FC-G NO. 20-1-6243)


                         NO. CAAP-XX-XXXXXXX
                  IN THE MATTER OF ADOPTION OF LI
                        (FC-A NO. 20-1-6175)


                         NO. CAAP-XX-XXXXXXX
                  IN THE MATTER OF ADOPTION OF LI
                        (FC-A NO. 21-1-6112)


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT


                               ORDER
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the respective motions to
reconsider:
           (1) the November 24, 2021 Order Dismissing Appeal for
     Lack of Appellate Jurisdiction, in In re LI, CAAP-XX-XXXXXXX
     (Order Dismissing CAAP-XX-XXXXXXX), filed on December 1,
     2021, by Resource Caregiver/Appellee (RCG) in CAAP-21-
     0000509 and CAAP-XX-XXXXXXX, and Mother-Appellant/Cross-
     Appellee (Mother) in CAAP-XX-XXXXXXX, and on December 2,
     2021, by Aunt/Intervenor/Appellee/Cross-Appellant (Aunt) and
     Guardian Ad Litem-Appellee (GAL) in CAAP-21-000509, and GAL
     in CAAP-XX-XXXXXXX;
          (2) the November 24, 2021 Order Dismissing Appeal for
     Lack of Appellate Jurisdiction in In re LI, CAAP-XX-XXXXXXX
     (Order Dismissing CAAP-XX-XXXXXXX), filed on December 1,
     2021, by RCG (there, Petitioner/Resource Caregiver-Appellee)
     in CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX, and December 2,
     2021, by GAL, in CAAP-XX-XXXXXXX, and Aunt (there,
     Aunt/Intervenor-Appellant) and GAL, in CAAP-XX-XXXXXXX; and
          (3) the November 26, 2021 order consolidating CAAP-21-
     0000521, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX (Consolidation
     Order), filed on December 1, 2021, by RCG, and December 2,
     2021, by GAL, in CAAP-XX-XXXXXXX, the papers in support, and
     the records in CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-21-
     0000522, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX,
          it appears that RCG, Mother, Aunt, and/or GAL have
presented points of law or fact that the court overlooked in its
Order Dismissing CAAP-XX-XXXXXXX and Order Dismissing CAAP-21-
0000524. See Hawai#i Rules of Appellate Procedure (HRAP)
Rule 40(b). In addition, we note that no party sought leave to
file an opposition to the aforementioned motions.
          We further note that on November 19, 2021, Mother filed
an Opening Brief in CAAP-XX-XXXXXXX.
          Therefore, IT IS HEREBY ORDERED that the motions to
reconsider the November 24, 2021 Order Dismissing CAAP-XX-XXXXXXX
and Order Dismissing CAAP-XX-XXXXXXX are granted. The orders are
vacated, and the appeal and cross-appeal in CAAP-XX-XXXXXXX and
the appeal in CAAP-XX-XXXXXXX are reinstated.
          IT IS HEREBY FURTHER ORDERED that the motions to
reconsider the Consolidation Order are granted as follows:



                                2
          1. The November 26, 2021 Consolidation Order is
vacated, and the appeals in CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX are
consolidated under CAAP-XX-XXXXXXX.
          2. The appellate clerk shall file a copy of this order
in CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-21-
0000523, and CAAP-XX-XXXXXXX, but thereafter the circuit court
clerk, court reporters, and parties shall file all documents
related to these appeals in CAAP-XX-XXXXXXX.
          3. Within forty (40) days after the date of this
order, Mother may file a first amended opening brief that
addresses all five appeals.
          4. The parties shall file a single opening brief,
answering brief, and, if necessary, reply brief that addresses
all five appeals. All briefing shall be in accordance with HRAP
Rule 28.
          IT IS FURTHER ORDERED that no further filing fees shall
be required.
          IT IS FURTHER ORDERED that the appellate clerk shall
serve a copy of this order on the Clerk of the Circuit Court of
the First Circuit.
          DATED: Honolulu, Hawai#i, December 15, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge




                                3